Citation Nr: 1525457	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  12-31 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected lumbar strain with degenerative changes (back disability).

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current right hip disorder was caused by his service-connected back disability.

2.  The Veteran's current left hip disorder did not begin during, or for several decades after, his active duty service, and was not otherwise related to his service.

3.  The Veteran's current left hip disorder was not caused or permanently aggravated by his service-connected back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder secondary to service-connected back disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for a bilateral hip disorder.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
In this case, the Veteran's service treatment records were carefully reviewed and considered, but do not reflect he sought any treatment for, or made any complaint of, any hip disorder during his active duty service.  Instead, on his June 1969 separation examination the Veteran's lower extremities were noted to be in normal condition, and on the accompanying report of medical history the Veteran denied experiencing any joint deformity or arthritis.  Therefore, the evidence does not establish the Veteran developed any hip disorder during his active duty service.

In January 1968, prior to his separation from active duty service, the Veteran filed a claim for VA benefits for a back disorder.  By filing this application, the Veteran demonstrated he was familiar with the VA benefit process.  However, this initial application did not include any complaints of a hip disorder.  Because it is logical to assume the Veteran would have also filed for service connection regarding a hip disorder if he experienced such symptoms at the time, his failure to do so provides additional evidence the Veteran did not develop a hip disorder during his active duty service.

Furthermore, during his initial VA examination in October 1968, no hip symptoms were noted.  Instead, he was noted to walk with a normal gait and demonstrated full range of motion of all joints in the lower extremities without crepitus, deformity, or muscular atrophy.

The medical evidence continued to reflect the Veteran's hips were in normal condition for several years after his separation from active duty service.  For example, an October 2003 x-ray showed both hips were symmetrical without abnormality.  Therefore, the medical records do not reflect the Veteran developed any hip disorder until several decades after his separation from active duty service.

However, the Veteran has not asserted that his hip disorders began during his active duty service.  Instead, throughout the period on appeal he has consistently asserted that his current hip disorders were caused by his service-connected back disability.  See e.g. August 2011 claim.  VA regulations provide that secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be found in certain instances in which a service-connected disability aggravates another condition.  As will be discussed, in this case the evidence reflects the Veteran's right hip disorder, but not his left, was caused by his service-connected back disability.

In March 2009, the Veteran sought treatment from the VA emergency room for pain in his right hip for approximately the past month.  No history of injury was noted, but the Veteran reported his history of arthritis of the back.  X-rays were taken and diagnosed moderate bilateral hip osteoarthritis.  Therefore, the evidence reflects the Veteran's current diagnosed disorders developed in approximately 2009.

In October 2011, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file and noted a 2006 x-ray of his hips was normal, while the March 2009 x-ray showed bilateral hip osteoarthritis.  The examiner diagnosed the Veteran with bilateral hip osteoarthritis, but opined his hip disorders were not caused by or a result of his service-connected back disability.  He explained the disorders developed forty years after his separation from active duty service, during which his back was injured.  Therefore, this examiner's report and accompanying rationale provides evidence against the Veteran's appeals.

However, in October 2012 the Veteran's treating VA physician, Dr. B, submitted a letter in which he opined the Veteran's current chronic right hip pain was related to his service-connected back disability.  Dr. B. explained that the back and sacroiliac joints commonly refer pain through the hip.  Dr. B's opinion and supporting rationale therefore provide evidence in support of the Veteran's appeal regarding his right hip disorder.

Based on the foregoing, the claims file includes one medical opinion in support of the Veteran's assertion his current right hip disorder was caused by his service-connected back disability, and one medical opinion against this theory.  Because the evidence is in relative equipoise, reasonable doubt shall be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, entitlement to service connection for a right hip disorder as secondary to service-connected back disability is established.  To this extent, the Veteran's appeal is granted.
However, the claims file does not contain any evidence suggesting the Veteran's current left hip disorder was caused by his service-connected back disability.  Dr. B's October 2012 letter did not include any mention of a left hip disorder.  Moreover, during his April 2015 hearing, the Veteran himself asserted that his residual weakness in the left hip was due to his non-service connected 1985 aneurism, and "has nothing to do with my service connected [sic]."

Therefore, in regards to the Veteran's diagnosed left hip osteoarthritis, the evidence does not establish this disorder developed during, or for several decades after, his active duty service.  Additionally, there is no medical evidence otherwise relating the Veteran's current left hip disorder to his active duty service, including his service-connected back disability.  Instead, the 2011 VA examiner opined the Veteran's current left hip disorder was not related to his active duty service.  Furthermore, during his hearing the Veteran himself asserted his current left hip disorder was not related to his service-connected disabilities, including his back disability.  Therefore, the elements of service connection have not been met regarding the Veteran's left hip disorder, and this appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
In the present case, required notice was provided by a letter dated in August 2011, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained.

The claims file reflects the Veteran is currently receiving benefits from the Social Security Administration (SSA).  The Board is aware that any potentially relevant medical records held by another federal agency must be obtained by the VA.  38 U.S.C. § 5103A(c)(3).  However, in this case, the Board finds the referenced SSA records are not even potentially relevant to the issue on appeal.  See 38 U.S.C. § 5103A(a)(2) ("Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim."); Golz v. Shinkseki, 590 F. 3d 1317, 1321 (Fed. Cir. 2010) (Holding that not all SSA disability records must be sought, only those that are relevant to the veteran's claim.  Concluding otherwise would render the word "relevant" superfluous).  

The evidence reflects the Veteran has been receiving benefits from the SSA since 1985 due to his aneurysm.  See e.g. October 2011 VAX.  Therefore, the records associated with the Veteran's 1985 award of SSA benefits would not even potentially relate to his current bilateral hip disorders which developed in approximately 2009, as discussed above.  Furthermore, during his 2015 hearing the Veteran himself conceded his currently diagnosed left hip disorder was not related to his service-connected disabilities.  Therefore, the records from the SSA do not contain potentially relevant evidence which could substantiate the reason the Veteran's left hip disorder claim was denied, as discussed in detail above.  Accordingly, the Veteran was not prejudiced by any failure to associate the SSA records with the claims file.  

The Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disorders, specifically regarding any relation to his service-connected back disability.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to any outstanding medical records.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disorders.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for a right hip disorder, diagnosed as osteoarthritis secondary to his service-connected back disability, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for a left hip disorder, including as secondary to his service-connected back disability, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


